Fourth Court of Appeals
                                       San Antonio, Texas
                                            September 8, 2021

                                           No. 04-21-00358-CV

    IN RE Pedro D. LOPEZ, as Next Friend of P.L.L., R.L., M.A.L., and M.L., Minors, Relator

                                    Original Mandamus Proceeding 1

                                                  ORDER

        On August 25, 2021, relator filed a petition for writ of mandamus. After considering the
petition and the record, this court concludes relator did not show he is entitled to the relief sought.
Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on September 8, 2021.


                                                       _____________________________
                                                       Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of September, 2021.

                                                       _____________________________
                                                       Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2021-CVK-001546-D3, styled Pedro D. Lopez, as Next Friend of P.L.L.,
R.L., M.A.L., and M.L., Minors, pending in the 341st Judicial District Court, Webb County, Texas. The Honorable
Beckie Palomo signed the order at issue in this original proceeding.